May 16, 2008

Mr. Roger W. Hughes
Adams & Graham, L.L.P.
P. O. Drawer 1429
Harlingen, TX 78551-1429

Honorable Mario E. Ramirez
332nd District Court
Hildago County Courthouse
100 N. Closner, 2nd Floor
Edinburg, TX 78539
Ms. Brandy M. Wingate
Attorney at Law
2504 Ponderosa Drive
Mission, TX 78572

Mr. Ramon Garcia
Law Offices of Ramon Garcia, P.C.
222 West University Drive
Edinburg, TX 78539

RE:   Case Number:  05-0892
      Court of Appeals Number:  13-05-00441-CV
      Trial Court Number:  C-783-00-F

Style:      IN RE  MCALLEN MEDICAL CENTER, INC., D/B/A MCALLEN MEDICAL
      CENTER AND UNIVERSAL HEALTH SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  Real Parties in Interest's Motion to  Abate  is
dismissed as moot.  Real Parties in Interest's Motion to  Seal  Document  is
granted.  Relators' Unopposed Motion for  Partial  Dismissal  and  Relators'
Motion to Seal Motion Exhibits and Restrict View  to  In  Camera  Inspection
are both granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |